Citation Nr: 1044789	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for temporomandibular joint 
dysfunction (TMD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial rating higher than 10 percent for a 
left knee disability.

5.  Entitlement to an initial rating higher than 10 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
that granted service connection and awarded separate 10 percent 
disability ratings for left knee and lumbar spine disabilities, 
effective May 28, 2005, and denied service connection for a right 
knee disability, TMD, and bilateral hearing loss.  In July 2009, 
the Veteran relocated to Maryland, and jurisdiction of his claims 
file subsequently was transferred to the Baltimore, Maryland RO.

The issue of entitlement to an initial rating higher than 10 
percent for a lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a right knee injury (chronic 
ligamentous strain) in service and has experienced continuous 
right knee symptoms since that injury.

2.  The Veteran sustained a jaw injury in service and has 
experienced continuous jaw symptoms since that injury.

3.  The Veteran's current bilateral hearing loss does not meet 
the criteria for consideration as a disability for VA purposes.

4.  Throughout the pendency of the appeal, the Veteran's left 
knee disability (chronic ligamentous strain) has been manifested 
by subjective complaints of pain, stiffness, weakness, 
fatigability, and intermittent swelling, and objective findings 
of mild degenerative changes, tenderness to palpation, grinding 
of the patella, clicking, extension to 0 degrees, and flexion 
limited at most to 135 degrees.  There is no clinical evidence of 
instability, ankylosis, dislocation, or locking.


CONCLUSIONS OF LAW

1.  Chronic ligamentous strain of the right knee was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).

2.  Temporomandibular joint dysfunction was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).

4.  The criteria for an initial rating higher than 10 percent for 
a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the claims for service connection for a right 
knee disability, TMD, and bilateral hearing loss, notice was 
provided to the Veteran in December 2005, prior to the initial 
adjudication of his claims in August 2006.  The content of the 
notice letter fully complies with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran was provided with the Dingess elements of VCAA notice 
with respect to these claims in May 2006 correspondence.  

Furthermore, the Veteran was told it was his responsibility to 
support the claims with appropriate evidence, and he was provided 
with the text of the relevant regulations relating to VA's duty 
to notice and assist.

With respect to the Veteran's claim for an increased initial 
rating for his left knee disability, such claim arises from his 
disagreement with the initial rating assigned following the grant 
of service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran with respect to the initial rating 
claim.

With respect to VA's duty to assist, the RO attempted to obtain 
all medical records identified by the Veteran.  The Veteran's 
service treatment records are in the claims file.  

VA and private treatment records are in the claims folder.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  He has not identified any other 
treatment records aside from those that are already of record.  
Thus, VA has made every reasonable effort to obtain all records 
relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran was provided with examinations with respect to his 
claims for service connection for a right knee disability, TMD, 
and hearing loss in May 2006, May 2010, and June 2010.  

The Veteran was afforded examinations with respect to his 
increased rating claim in May 2006 and June 2010.  38 U.S.C.A. § 
5103A (West 2002).  

Each of the associated reports of examination is thorough and is 
consistent with the Veteran's outpatient treatment records.  The 
Board notes that the Veteran argued in his January 2008 
substantive appeal that the range of motion testing portion of 
his May 2006 knee examination was inadequate, rendering the 
examination inadequate as a whole.  The Veteran was provided an 
additional examination in June 2010, and the adequacy of that 
examination is not at issue.  Therefore, a remand for an 
additional examination is not necessary.  In addition, there is 
no indication that his left knee disability has worsened since 
the date of the most recent examination in June 2010.  
Accordingly, an additional examination due to worsening of the 
disability is not required.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

As such, the Board concludes that the examinations were adequate 
and finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A 
(West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 (2009), and that 
the Veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.

In sum, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no useful 
purpose.  Therefore, he will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.
Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including arthritis and sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  The 
Veteran's TMD, however, is not a disorder for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Where a service-connected disability aggravates a non-
service-connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.  Evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required to establish 
an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).


A.  Right Knee

The Veteran asserts that he has a right knee disability stemming 
from injuries sustained while parachute jumping in service.  He 
describes currently experiencing frequent swelling, pain and 
tenderness, stiffness, and creaking of the right knee joint that 
worsens with physical activity, or after long periods of 
inactivity, to the point that he sometimes becomes incapacitated.  
In order to reduce the swelling in his right knee, he has to 
elevate the leg, and keep weight off the leg until the swelling 
subsides.  His right knee pain typically is worse at the end of 
the day.

The Veteran's service treatment records show that in September 
1996 he sought treatment for complaints of severe pain in his 
right knee that had persisted for the past four days.  Physical 
examination revealed pain in the lateral area of the right knee.  
He had full range of motion of the knee joint, no effusion, and 
no instability.  The diagnosis was right knee pain.

In December 1998, the Veteran again sought treatment for right 
knee pain following a parachute jump the afternoon before.  He 
described having landed and twisted his right knee.  He had iced 
his knee for the past 12 hours and taken Motrin.  He was able to 
put most of his body weight on his right leg, but described 
tenderness behind the right knee cap.  Physical examination 
revealed slight edema and tenderness behind the knee cap tendons.  
There was also evidence of instability.  The assessment was right 
knee pain.

On follow up several days later, the Veteran stated that his 
right knee hurt less but was still painful.  Physical examination 
revealed findings similar to those documented a few days before.  
The assessment was right knee injury.

There are no further treatment records pertaining to the right 
knee.  However, on examination in March 2005, prior to separation 
from service, the Veteran stated that he had experienced knee 
pain off and on.  He wondered whether there were any permanent 
problems with his right knee.  Upon physical examination, the 
examining physician determined that the Veteran had bilateral 
knee degenerative joint disease that resolved after no activity.  
The associated pain may be chronic or occasional but further 
evaluation was not deemed necessary.

Post-service records show that the Veteran underwent VA 
examination of his knees in May 2006.  He described experiencing 
bilateral knee pain since 1998, when he injured both knees as a 
result of completing numerous airborne jumps and air assault 
missions, and as a result of excessive running and physical 
training.  He stated that since the original injuries, he had 
experienced bilateral knee stiffness, difficulty moving around 
when he first got out of bed in the morning and at the end of the 
day, swelling, especially when the weather changed, and 
fatigability.  Since the initial injuries, he had experienced 
constant bilateral knee pain.  He described the pain as 
squeezing, aching, oppressing, and sharp in nature.  The pain was 
elicited by physical activity and excessive walking.  It was 
relieved by rest.  

Physical examination of the right knee showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal movement 
or guarding of movement.  There was no evidence of ligamentous 
instability.  Range of motion testing demonstrated extension to 0 
degrees and flexion to 140 degrees.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  X-ray 
examination findings were within normal limits.  The examiner 
determined that there was no pathology to render a diagnosis.

In January 2007, the Veteran sought private treatment for right 
knee pain that had recently been bothering him more than the left 
knee.  He stated that he had been a paratrooper in the Army and 
that he had injured his knees a number of times, and that he had 
been treated with Motrin.  He denied experiencing giving way of 
the right knee, locking, and clicking.  He stated that the knee 
hurt with activity and that he occasionally experienced swelling.  
He had not experienced heat or erythema.  He stated that he was 
seeking treatment because his right knee seemed to be getting 
progressively worse.

Physical examination revealed no objective abnormalities.  
However, X-ray examination revealed some minor sclerosis at the 
tibia plateaus.  Given his history and the area of discomfort, 
the presumptive diagnosis was torn lateral meniscus.  

The Veteran's right knee was injected and he was fitted with a 
knee brace.  

The Veteran again sought private treatment for his right knee in 
August 2007.  MRI examination was noted to have been normal.  The 
examining physician stated, however, that despite the normal MRI 
results, there were some chondromalacic changes at the lateral 
tibial plateau, and possibly some patellar tendonitis, as that 
was the area that hurt him.  He continued to have chronic lateral 
joint tenderness and some patellofemoral compression pain.  There 
was mild effusion.  Range of motion, however, was full, and he 
had no heat or erythema.  The physician noted that this had been 
a chronic problem going back to his time as a paratrooper.  It 
was recommended that he undergo arthroscopic examination of the 
right knee.

Despite the recommendation that he under arthroscopic examination 
of the right knee, the Veteran declined further follow up until 
May 2008, when he saw Craig N. Bash, M.D., a private physician.  
Physical examination of the right knee in May 2008 revealed 
stiffness, swelling, locking, grinding, and clicking.  He had 
full range of motion with normal strength, but there was medial 
and lateral joint space tenderness and patellofemoral compression 
pain with crepitus.  The Veteran was unable to squat or rise from 
a squat due to medial and lateral joint space pain.

Dr. Bash opined that the Veteran's current right knee problems 
were due to his experiences as a paratrooper during military 
service.  Dr. Bash reasoned that the Veteran had been fit for 
service at the time of his entry into service, he had performed 
several jumps as a paratrooper in service, and parachute jumping 
and landing was known to cause tremendous increase to the axial 
forces across lower extremity joint spaces such as the knee, and 
that he now had advanced for age degenerative changes and 
symptoms in his knee that were out of proportion for his age.  
Had he not performed the parachute jumps, his knee would be 
normal.  Additionally, his records did not support another more 
likely etiology for his right knee degenerative joint disease.

In June 2010, the Veteran underwent an additional VA examination 
of his right knee.  At the time of the examination, he described 
developing pain in both knees in service.  He was evaluated and 
informed that he had tendonitis.  He was managed with 
nonsteroidal anti-inflammatory agents which helped him complete 
the training.  He had experienced right knee pain off and on ever 
since the in-service injuries.  Over the years he had received a 
local injection in the right knee, which had helped temporarily.  
He had not had physical therapy.  He was given a right knee brace 
in 2007 which he used off and on; it had not helped.  He 
described a progressive worsening in his right knee disability 
since onset.  He reported experiencing pain but denied 
experiencing giving way, instability, stiffness, weakness, 
incoordination, decreased speed of the joint, episodes of 
dislocation or subluxation, locking, and effusion.  He described 
daily flare ups of joint pain when he first got up in the morning 
and at the end of the day.  Precipitating factors included 
routine daily activities.  

Physical examination of the right knee revealed no crepitation, 
clicks or snaps, grinding, instability, patellar abnormality, 
meniscus abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  Range of motion testing demonstrated 0 degrees 
extension and 145 degrees flexion.  There was no additional 
limitation of motion after three repetitions of range of motion.  
X-ray examination demonstrated a normal right knee.  The 
diagnosis was right knee strain.

In addressing whether the Veteran's right knee disability had 
been caused by his service-connected left knee disability, the 
examiner stated that the right knee disability had not been 
caused by the left knee disability, as the right knee was an 
independent problem, as independent reports of pain in both knees 
were demonstrated in service.

Following the June 2010 VA examination, Dr. Bash provided a 
supplementary opinion regarding the Veteran's right knee 
disability, noting that upon again examining the Veteran in late 
June 2010, the Veteran complained of pain, swelling, grinding, 
and clicking in both knees.  These findings were noted to be 
consistent with his X-ray findings, which showed mild 
degenerative arthritis of both knees manifested by sharpening of 
the tibial spines and mild lateral joint space narrowing.  Dr. 
Bash noted that there was no new clinical or lay information that 
made him want to change his opinion as previously stated in 2008.

The Veteran has provided credible statements as to the incurrence 
of right knee injuries and chronic symptoms in service, and post-
service treatment records show continued complaints of chronic 
right knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007) (holding that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  

As noted above, the provisions of 38 U.S.C. § 1154(a) requires 
that VA give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  In 
addition, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic 
disease is shown in service, that is, where there is a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, continuous symptoms need not be demonstrated after service.  
38 C.F.R. § 3.303(b).  See Horowitz v. Brown, 5 Vet. App. 217, 
221-22 (1993) (lay statements are competent on in-service 
symptoms and post-service symptoms of that later formed the basis 
of diagnosis). 

The Veteran has provided credible and competent testimony as to 
the continuity of right knee pain since the in-service injuries, 
and this testimony is consistent with the clinical evidence of 
record.  Because the Veteran is competent to report an in-service 
injury, chronic right knee symptoms in service, continuous 
symptomatology of right knee pain since service, and current 
symptoms that form the basis for diagnosis of disability, such 
evidence tends to relate the currently diagnosed disability to 
his active service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Additionally, the Veteran's private physician 
has determined, based upon this continuity of symptomatology, 
that the Veteran's current right knee disorder is related to the 
injuries sustained in active service.  In addition, the 2010 VA 
examiner determined that the Veteran developed an independent 
right knee disability in service, as demonstrated by complaints 
of pain and injury in service.

As the Veteran's current right knee disability (chronic knee 
strain) has been determined to have had its initial onset as a 
result of injuries sustained during active service, the Veteran 
experienced chronic symptoms in service, and experienced 
continuous post-service symptoms, the Board finds that the weight 
of the evidence supports the claim for service connection.  In 
this case, service incurrence has been shown by satisfactory lay 
evidence, consistent with the injuries sustained and the 
treatment the Veteran received while on active service, and 
continuity of the disability since his May 2005 discharge from 
service.  

After weighing such evidence, the Board finds that it is at least 
as likely as not that the Veteran's right knee disability was 
incurred during active service.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for degenerative joint disease of 
the right knee have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

B.  TMD

The Veteran asserts that he has TMD as a result of an injury 
sustained in a parachute jump.  Since the injury, he has 
experienced popping and clicking noises when opening or closing 
his mouth; his jaw is sore, and he at times has headaches and 
neck pain.  

The Veteran's service treatment records do not show that he 
complained of jaw problems in service or that he was diagnosed 
with TMD.  

On dental examination conducted on behalf of VA in May 2006, the 
Veteran reported having experienced grinding, popping, pain, and 
locking of the left temporomandibular joint (TMJ) for the past 7 
years.  He had self-treated with extra-strength Tylenol three or 
four times per week.  

Examination of the mandible and maxilla were within normal 
limits.  Examination of the ramus and palates revealed no 
abnormal findings.  Examination of the temporomandibular 
articulation revealed the inter-incisal motion was within a range 
of 31 to 40 mm.  There was palpable grinding and popping of the 
left TMJ.  The diagnosis was TMD, with subjective factors of 
pain, popping, grinding, and locking of the joint.  The examiner 
did not comment as to the approximate date of onset or the 
etiology of the TMD.

In August 2007, the Veteran sought private medical treatment for 
TMD.  He stated on his registration form that he had injured his 
jaw while performing a military parachute jump in August 1998.  
In an August 2007 letter, the dentist whom the Veteran saw stated 
that upon questioning, the Veteran reported that when he landed, 
his head had slammed onto the ground, causing his lower jaw to 
pop out of alignment, preventing him from closing his mouth.  He 
stated that after several minutes of rotating his lower jaw, the 
jaw popped back into its original alignment.  He did not go see a 
doctor regarding the injury because it had popped back into 
place.  However, since the injury, his lower jaw had popped out 
of alignment on a regular basis, each time taking longer to right 
itself, sometimes taking several hours.  He further described 
getting severe headaches on a daily basis, during which he was 
unable to chew his food.  Based upon examination of the Veteran, 
the proper diagnosis was TMD.  It was the dentist's professional 
opinion that it was at least as likely as not that the TMD was 
the result of the initial injury sustained on a military 
parachute jump while in the Army.

In a May 2008 letter, Craig N. Bash, M.D., stated that he had 
examined the Veteran with respect to his TMD.  At the time of the 
examination, the Veteran recalled injuring his TMJs as a result 
of a parachute jump.  At the time of the original injury, he had 
not been able to close his mouth.  He had thought his jaw was 
broken, and had used force to relocate his jaw.  Dr. Bash opined 
that the pain and immobility of the left mandible the Veteran had 
since experienced was consistent with a dislocated left 
mandibular joint in service.  He had also had several impacted 
wisdom teeth removed in service with associated malocclusion.  
The Veteran now had relatively new constant TMJ pain in both the 
closed, open, and motion pauses of eating, talking, or during 
rest.

On examination, the Veteran was observed to have TMJ crepitus, 
which Dr. Bash had been able to hear from several feet away upon 
initial opening of the incisors.  His inter-incisor distance was 
less than 10 mm with pain, grinding, popping, headaches, and 
crepitus.  Palpation of the TMJ documents crepitus with any 
condylar motion.  The examination was felt to be consistent with 
the May 2006 dental examination.

Dr. Bash opined that the Veteran's TMJ problems were caused by 
his military injury.  Dr. Bash reasoned that the Veteran had been 
fit at the time of his entrance for service, he sustained an 
injury to his left TMJ in a parachute accident, the Veteran had 3 
wisdom teeth removed in service, which was known to change a 
patient's bite, and the Veteran reported experiencing increased 
TMJ pain following the removal of the wisdom teeth, and the 
Veteran's records did not support another more likely etiology 
for his TMD.

The Veteran underwent an additional VA dental examination in June 
2010.  He again reported injuring his jaw on one parachute jump 
landing.  He stated that he had landed and his jaw had locked 
open.  He manipulated it back shut with his hands.  Further 
trauma occurred with additional jumps but the locking was less 
severe.  Subsequently, even though he was no longer a 
paratrooper, his TMJs had steadily deteriorated.  Currently his 
TMJs clicked and popped when he opened and closed his mouth.  The 
TMJ pain and muscle tightness limited his ability to open his 
mouth more than a few millimeters.  Opening the mouth wide set 
off a very painful "pop" in the TMJs.  The Veteran described 
experiencing an open locked jaw 5 to 6 times per week, which he 
manipulated back into place with his hands.  He awakened 3 to 4 
times per week with a stiff jaw, and experienced tenderness the 
rest of the day.  Chewing tough food or hard foods quickly 
increased the pain in the TMJs.  There was no other history of 
external trauma damaging the face, teeth, or jaws.

The examiner noted that there was no evidence in the Veteran's 
service treatment records demonstrating signs or symptoms of TMD.  
However, during the course of his active duty, tooth # 32 was 
supraerupted and the resulting interference in mandibular 
movement could have been another factor in his development of 
TMD.  The examiner considered it significant that despite the 
lack of corroborating in-service evidence, the Veteran had 
applied for service connection for TMD and within 3 or 4 months 
of his separation from service, and dental examination shortly 
thereafter had revealed severe TMD.  The close chronology of the 
Veteran's discharge from service and the severity of his TMD on 
examination in 2006 led the examiner to believe that it was more 
likely than not that the Veteran's TMD occurred while he was on 
active duty.

The Veteran has provided credible testimony as to the incurrence 
of a jaw injury in service.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  He has also provided 
credible and competent testimony as to the continuity of pain, 
clicking, popping, locking, and limited mobility of his jaw since 
the injury was sustained, and this testimony is supported by the 
clinical evidence of record.

Because the Veteran is competent to report a continuity of 
symptomatology, he is competent to relate his currently diagnosed 
disability (TMD) to the injury sustained during his active 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

In addition, examining physicians have related the Veteran's TMD 
to the injury sustained in service.  As the Veteran's current TMD 
has been determined to have had its initial clinical onset in 
service, the Board finds that service connection for TMD is 
warranted.  In this case, service incurrence has been shown by 
satisfactory lay evidence and continuity of the disability since 
service.  Thus, it is at least as likely as not that the 
Veteran's TMD was incurred in active service.  Service connection 
for TMD is therefore is granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  Bilateral Hearing Loss

The Veteran asserts that he sustained acoustic trauma during 
service.  He describes noise exposure associated with proximity 
to loud machinery and with the aircraft from which he was 
jumping.  He contends that this in-service exposure to acoustic 
trauma caused his current hearing loss.

The Veteran's service treatment records do not show clinical 
evidence of hearing loss by VA standards at any time during 
active service.  However, his in-service duties are consistent 
with exposure to noise and he has been service-connected for 
tinnitus associated with acoustic trauma.  He may thus be 
presumed to have been exposed to acoustic trauma in service.  38 
U.S.C.A. § 1154(b) (West 2002).  However, service connection for 
bilateral hearing loss may not be presumed.  Rather, a nexus 
between any current bilateral hearing loss and the in-service 
exposure to acoustic trauma must be shown.

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of the frequencies are 26 decibels 
or more; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Post-service records show that in May 2006, the Veteran underwent 
audiometric examination conducted on behalf of VA in conjunction 
with his claim for service connection for bilateral hearing loss.  
Audiometric examination at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
10
LEFT
15
15
10
15
10

The average hearing loss was 14 dB in the right ear and 12.5 in 
the left.  Speech audiometry revealed speech recognition ability 
of 96 percent in the left ear at 40 dB and of 92 percent in the 
right ear at 40 dB.  Bone conduction scores were consistent with 
air conduction scores.  

It was recommended that he use hearing protection with hazardous 
noise exposure.

The next record of treatment related to complaints of hearing 
loss is dated in May 2008, when the Veteran underwent private 
audiological evaluation.  Audiometric examination at that time 
revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
--
50
LEFT
55
55
55
--
60

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  

In a May 2008 letter, Dr. Craig N. Bash, M.D., noted that the May 
2006 audiometric examination was consistent with his findings 
regarding tinnitus.  Dr. Bash did not address the Veteran's 
hearing loss.

The Veteran next underwent VA audiometric examination in May 
2010.  Audiometric examination at that time revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
10
10
5
5
10

The average hearing loss was 12.5 dB in the right ear and 7.5 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.  The Veteran's pure tone audiometry was noted to reveal 
normal hearing bilaterally from 250 - 8000 Hz.

The diagnosis was normal hearing by VA standards.  

In this case, while audiological testing in May 2008 revealed 
thresholds of 40 decibels or above, that hearing loss appears to 
not have been permanent in nature, as evidenced by improved 
scores on subsequent evaluation in May 2010.  Accordingly, those 
scores do not represent hearing loss consistent with VA criteria 
for consideration as a disability.  

Additionally, at no time have the Veteran's speech recognition 
scores using the Maryland CNC Test been less than 94 percent.  
Thus, the Board finds that his hearing loss does not meet the 
criteria to qualify as a disability for VA purposes.  38 C.F.R. § 
3.385 (2010).  Service connection for bilateral hearing loss is 
therefore not warranted.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit 
the award of service connection for hearing loss where 
audiometric test scores are within the established limits).  

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a disability.  38 U.S.C.A. 
§ 1110.  Hence, in the absence of competent evidence that the 
Veteran currently has bilateral hearing loss to an extent 
recognized as a disability under the governing regulation, there 
can be no award of service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Based upon the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and service connection for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010). 

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent rating.  
The above ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

A claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and evaluation of a 
knee disability under both of those codes does not amount to 
pyramiding.  However, a separate rating must be based on 
additional compensable disability.  38 C.F.R. § 4.14 (2010); 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability is rated 10 percent disabling 
under DC 5260-5024.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2010).  38 C.F.R. § 4.71a, DC 5260 pertains to 
limitation of flexion of the leg.  38 C.F.R. § 4.71a, DC 5024 
pertains to tenosynovitis.  Diagnostic Codes 5261, which 
contemplates limitation of extension of the leg, and 5003 and 
5010, which respectively contemplate degenerative and traumatic 
arthritis, are also applicable in this instance.  38 C.F.R. 
§ 4.71a, DCs 5010, 5261.

In considering the applicability of other diagnostic codes, the 
Board finds that 5256 (ankylosis of the knee), 5257 (recurrent 
subluxation or lateral instability), 5258 (dislocation of 
semilunar cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 5263 
(genu recurvatum) are not applicable here, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, while the Veteran has reported pain, 
swelling, clicking, and grinding of the left knee, he has not 
reported instability, episodes of dislocation, locking, or giving 
way, and the treatment records and reports of VA and private 
examination do not demonstrate any objective finding of 
dislocation or locking of the knee, or instability or subluxation 
of the knee.  Additionally, the Veteran has not undergone any 
surgical procedures on his left knee.  Finally, ankylosis and 
genu recurvatum have not been diagnosed.

In first addressing whether the Veteran is entitled to an 
increased rating under the diagnostic criteria pertaining to 
limitation of motion of the knee, tenosynovitis is rated based 
upon limitation of motion of the affected joint.  38 C.F.R. § 
4.71a, DC 5024.  Diagnostic Code 5260 contemplates limitation of 
leg flexion.  Under Diagnostic Code 5260, a zero percent rating 
is warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 degrees; 
and a 30 percent rating is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation 
of extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is warranted 
for extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 degrees; 
and a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.  

In correspondence received from the Veteran in November 2005, the 
Veteran described experiencing severe left knee pain on a daily 
basis.  He additionally described experiencing swelling of the 
left knee and stiffness when trying to move from a chair or 
getting out of the bed in the morning.  He stated that when he 
attempted physical activity, his knee swelled to the point that 
he was incapacitated.  He stated that he frequently experienced 
creaking of his left knee.  His joint pain was worse later in the 
day.  Apart from stating that he experienced stiffness and 
swelling, the Veteran did not specifically describe any 
limitation of motion of his left knee.

The Veteran underwent examination conducted on behalf of VA in 
May 2006.  He described experiencing bilateral knee pain since 
1998, when he injured both knees as a result of completing 
numerous airborne jumps and air assault missions, and excessive 
running and physical training.  He stated that since the original 
injuries, he had experienced bilateral knee stiffness, difficulty 
moving around when he first got out of bed in the morning and at 
the end of the day, swelling, especially when the weather 
changed, and fatigability.  Since the initial injuries, he had 
experienced constant bilateral knee pain.  He described the pain 
as squeezing, aching, oppressing, and sharp in nature.  The pain 
was elicited by physical activity and excessive walking.  It was 
relieved by rest.  

Physical examination of the left knee showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal movement 
or guarding of movement.  There was no evidence of ligamentous 
instability.  Range of motion testing demonstrated extension to 0 
degrees and flexion to 135 degrees.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  X-ray 
examination findings were within normal limits.  The examiner 
determined that the most appropriate diagnosis was chronic 
ligamentous strain, with subjective factors of chronic pain, and 
objective factors of decreased range of motion.

The Veteran did not seek formal treatment for left knee pain 
until May 2008.  At that time, he was evaluated by Craig N. Bash, 
M.D.  The Veteran described experiencing stiffness, swelling, 
locking, grinding, and clicking of the left knee.  Physical 
examination revealed full range of motion with normal strength 
but with medial and lateral joint space tenderness and 
patellofemoral compression pain with crepitus.  The Veteran was 
unable to squat or rise from a squat due to medial and lateral 
joint space pain.  

The Veteran did not undergo further evaluation of his left knee 
until May 2010, when he underwent additional VA examination of 
the left knee.  At the time of the examination, he described 
developing pain in both knees in service.  He was evaluated and 
informed that he had tendonitis.  He was managed with 
nonsteroidal anti-inflammatory agents which helped him complete 
the training.  He reported experiencing pain but denied 
experiencing giving way, instability, stiffness, weakness, 
incoordination, decreased speed of the joint, episodes of 
dislocation or subluxation, locking, and effusion.  He described 
daily flare ups of joint pain when he first got up in the morning 
and at the end of the day.  Precipitating factors included 
routine daily activities.  

Physical examination of the left knee revealed no crepitation, 
clicks or snaps, grinding, instability, patellar abnormality, 
meniscus abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  Range of motion testing demonstrated 0 degrees 
extension and 145 degrees flexion.  There was no additional 
limitation of motion after three repetitions of range of motion.  
X-ray examination demonstrated a normal left knee.

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each of the 
above examinations, the Veteran's left knee had full extension, 
or extension to 0 degrees.  Extension to 0 degrees warrants a 
noncompensable rating.  Diagnostic Code 5261 therefore cannot 
serve as a basis for an increased rating in this case or for any 
separately compensable rating.  Similarly, the evidence does not 
support a higher rating under DC 5260.  The flexion of the 
Veteran's left knee would have to be limited to 30 degrees in 
order to warrant an increased rating of 20 percent.  Flexion 
limited at most to 135 degrees does not warrant a rating higher 
than 10 percent under DC 5260.

The Board has determined that the Veteran is not entitled to a 
compensable rating under either DC 5260 or 5261, based upon a 
strict analysis of his recorded ranges of motion.  Given that he 
did not meet the criteria for a compensable rating under either 
of the diagnostic codes, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable.  VAOPGCPREC 9-2004 
(September 17, 2004).  VAOPGCPREC 9-2004 held that separate 
ratings could be assigned when the criteria for a compensable 
rating under both DC 5260 and DC 5261 were met.  In the present 
case, there is no basis for a compensable rating under either of 
DC 5260 or DC 5261.  

However, the Veteran's limitation of motion is sufficient to 
warrant at least the minimum rating for limitation of motion of 
the joint.  38 C.F.R. § 4.59.  Because on VA examination the 
Veteran had painful flexion at 135 degrees and there is X-ray 
confirmation of arthritis, the Board finds that he is entitled to 
a 10 percent rating, the minimum rating for limitation of 
flexion, but no more, as assigned by the RO, for painful 
limitation of flexion with X-ray evidence of arthritis.  
38 C.F.R. § 4.71a, DC 5260.  

The Board has considered whether the Veteran is entitled to an 
increased rating due to functional impairment as a result of pain 
on repetitive use.  The Veteran contends that his knee disability 
flares up with routine daily activities.  VA examination, 
however, did not reveal additional limitation of function as a 
result of pain with repetitive use.  In considering the effect of 
additional range of motion lost due to fatigue, weakness, or lack 
of endurance following repetitive use, despite evidence that the 
veteran has complained of lack of endurance following repetitive 
use, there is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, or 
any other such factors results in the left knee being limited in 
motion to the extent required for a rating higher than 10 
percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, the Board finds that the evidence does 
not show that any additional functional limitation would result 
in the Veteran warranting any separate compensable ratings for 
limitation of extension and flexion.

The Veteran has been shown on X-ray examination to have 
osteoarthritis in his left knee.  Where there is limitation of 
motion, but the limitation of motion is noncompensable under the 
limitation of motion diagnostic codes, X ray confirmation of the 
affected joint will warrant a 10 percent rating under DC 5003.  
Also, under DC 5003, a 10 percent rating may apply where 
limitation of motion is absent, but there is X-ray evidence of 
arthritis involving two or more major joints or involving two or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  The knee 
is considered a major joint.  In this case, the Veteran has 
noncompensable limitation of motion of his left knee.  However, 
the Veteran has been granted a 10 percent disability rating under 
a diagnostic code predicated upon limitation of motion.  As the 
Veteran is already in receipt of a 10 percent disability rating 
under a diagnostic code predicated upon limitation of motion, he 
is not entitled to a separate 10 percent rating under either DC 
5003 or 5010.  38 C.F.R. § 4.71a, DC 5010, Note 1.

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The Board finds that the rating criteria 
contemplate the Veteran's left knee disability.  The disability 
is productive of pain and functional impairment, manifestations 
that are contemplated in the rating criteria.  The rating 
criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that throughout the pendency of 
the appeal,  the Veteran has not been entitled to a rating in 
excess of 10 percent.  As the preponderance of the evidence is 
against the claim for an increased rating for a left knee 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disabilities prevent him from obtaining or maintaining 
all gainful employment for which his education and occupational 
experience would otherwise qualify him.  To the contrary, the 
Veteran has reported in treatment and on each examination, 
including at the most recent examination in June 2010, that he is 
currently employed on a full time basis.  While he has indicated 
that he has occasionally had to take time off as a result of his 
service-connected disabilities, he has not contended, and the 
evidence of record does not demonstrate, that his service-
connected disabilities, either singly or in conjunction with his 
other service-connected disabilities, prohibit him from obtaining 
or maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  
Accordingly, the Board concludes that the Veteran in this case 
has not raised a claim of entitlement to a TDIU rating and that 
referral for a TDIU rating is therefore not warranted.





ORDER

Service connection for a right knee disability (chronic 
ligamentous strain) is granted.

Service connection for temporomandibular joint dysfunction is 
granted.

Service connection for bilateral hearing loss is denied.

An initial rating higher than 10 percent for a left knee 
disability is denied.


REMAND

The Veteran's most recent VA examination took place in June 
2010.  Later that month, the Veteran was evaluated by Craig N. 
Bash, M.D.  At the time he was evaluated by Dr. Bash, the 
Veteran reported experiencing regular muscle spasm and radicular 
symptoms associated with his lumbar spine disability.  On 
physical examination, neurological abnormalities, including 
positive straight leg raising signs and bilateral gluteal 
radiating pain, were observed.  X-ray examination showed facets 
sclerosis in the L5-S1 region consistent with advancing 
degenerative facet disease.

Because the Veteran denied experiencing radicular pain and 
muscle spasm at the time of his June 2010 VA examination, and 
physical examination revealed no evidence of neurological 
abnormality associated with the service-connected lumbar spine 
disability, it appears to the Board that the Veteran's service-
connected lumbar spine disability may have worsened since his 
most recent VA examination.  

For these reasons, VA will provide the Veteran a more 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his service-connected lumbar spine 
disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to determine the severity of 
his service-connected lumbar spine 
disability, including any associated 
neurological impairment.  The VA examiner 
should be provided with the Veteran's 
claims file.  Any opinion provided should 
be supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed 
in degrees, as well as state whether 
there is any favorable or unfavorable 
ankylosis of the back.  

b)  Determine whether the back 
(thoracolumbar spine) exhibits weakened 
movement, excess fatigability, 
incoordination pain or flare-ups 
attributable to the service connected 
back disorder.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, incoordination, 
pain or flare ups.  For example, the 
examiner should report the point in the 
range of motion when pain becomes 
apparent.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
(lumbar spine) disability.  The 
severity of each neurological sign and 
symptom should be reported.  In this 
regard, the examiner should address 
the findings of diminished sensation 
demonstrated at the time of the August 
2006 examination.  If a separate 
neurological examination is needed one 
should be scheduled.  

d)  List all neurological impairment 
caused by the service-connected back 
(lumbar spine) disability.  Provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of any nerve.  
Identify any affected nerve, and state 
the severity of the impairment of the 
nerve affected.

e)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 
12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

f)  Determine whether the back (lumbar 
spine) disability is manifested by 
weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.

g)  Determine whether the back (lumbar 
spine) disability renders the Veteran 
incapable of obtaining or maintaining 
gainful employment.  

The rationale for all opinions, with 
citation to relevant medical findings, 
should be provided.

2.  Then, readjudicate the claim for 
increased rating for lumbar spine 
disability.  If action remains adverse, 
issue a supplemental statement of the 
case.  Then, return the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


